                      Case 1-18-45304-ess                            Doc 44       Filed 10/15/18            Entered 10/15/18 17:12:59




 Fill in this information to identify the case:

 Debtor name         NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         18-45304
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 15, 2018                        X /s/ Robert Rimberg
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Rimberg
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 1-18-45304-ess                                     Doc 44                Filed 10/15/18                         Entered 10/15/18 17:12:59


 Fill in this information to identify the case:

 Debtor name            NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               18-45304
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,945,910.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,945,910.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        5,031,883.99


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            48,776.62

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,831,471.65


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          9,912,132.26




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44   Filed 10/15/18      Entered 10/15/18 17:12:59


 Fill in this information to identify the case:

 Debtor name          NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         18-45304
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Signature Bank                                           Checking                       5966                                           $0.00




            3.2.     Signature Bank                                           Checking                       5737                                           $0.00




            3.3.     Citibank                                                 Checking                       2995                                        $647.10



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $647.10
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     New York Independent System Operator (NYISO) Credit System                                                                   $453,538.80
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 1-18-45304-ess                           Doc 44   Filed 10/15/18             Entered 10/15/18 17:12:59


 Debtor            NORTH ENERGY POWER LLC                                                          Case number (If known) 18-45304
                   Name




            7.2.     New York Independent System Operator (NYISO) Credit System                                                               $200,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment

 9.         Total of Part 2.                                                                                                              $653,538.80
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        1,278,974.10     -                             35,000.00 = ....                $1,243,974.10
                                              face amount                            doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                            $1,243,974.10
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes Fill in the information below.
            General description                                                   Net book value of         Valuation method used    Current value of
                                                                                  debtor's interest         for current value        debtor's interest
                                                                                  (Where available)

 39.        Office furniture


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44   Filed 10/15/18         Entered 10/15/18 17:12:59


 Debtor         NORTH ENERGY POWER LLC                                                         Case number (If known) 18-45304
                Name

           Desks and chairs                                                            $21,250.00                                           $21,250.00



 40.       Office fixtures
           Lighting fixtures                                                             $2,750.00                                            $2,750.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Servers, PC's, Monitors, VOIP Phones                                        $23,750.00                                           $23,750.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $47,750.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used      Current value of
           property                                       extent of            debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 1425 37th Street, Ste
                     612, Brooklyn, NY
                     11218                                Office Lease                       $0.00                                                   $0.00




 56.       Total of Part 9.                                                                                                                      $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44   Filed 10/15/18       Entered 10/15/18 17:12:59


 Debtor         NORTH ENERGY POWER LLC                                                         Case number (If known) 18-45304
                Name

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                                Net book value of      Valuation method used      Current value of
                                                                               debtor's interest      for current value          debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.northenergy.net; northenergypower.com                                   Unknown                                              Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                   $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44   Filed 10/15/18      Entered 10/15/18 17:12:59


 Debtor         NORTH ENERGY POWER LLC                                                       Case number (If known) 18-45304
                Name

           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Breach of agreement - Big Apple Energy and Clear
           Choice Energy                                                                                                            Unknown
           Nature of claim
           Amount requested                                               $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                       Case 1-18-45304-ess                              Doc 44             Filed 10/15/18                   Entered 10/15/18 17:12:59


 Debtor          NORTH ENERGY POWER LLC                                                                              Case number (If known) 18-45304
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $647.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $653,538.80

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,243,974.10

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $47,750.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,945,910.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,945,910.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                       Case 1-18-45304-ess                           Doc 44        Filed 10/15/18            Entered 10/15/18 17:12:59


 Fill in this information to identify the case:

 Debtor name          NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              18-45304
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Big Apple Energy LLC                          Describe debtor's property that is subject to a lien              $5,031,883.99                         $0.00
        Creditor's Name                               Accounts Receivable
        Clear Choice Energy LLC
        100 Crossways Park Dr W
        Suite 405
        Woodbury, NY 11797
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                         $5,031,883.9
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                       Case 1-18-45304-ess                           Doc 44           Filed 10/15/18                   Entered 10/15/18 17:12:59


 Fill in this information to identify the case:

 Debtor name         NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)          18-45304
                                                                                                                                            Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim          Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $4,071.00         $4,071.00
           Abraham Leiber                                            Check all that apply.
           1681 57th Street                                           Contingent
           Brooklyn, NY 11204                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $8,166.12         $8,166.12
           Abraham Mintz                                             Check all that apply.
           1884 55th Street                                           Contingent
           Brooklyn, NY 11204                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   52660                                Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44           Filed 10/15/18                 Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                          Case number (if known)   18-45304
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,812.88    $1,812.88
          Chaya Blima Graus                                          Check all that apply.
          4716 14th Ave. #F4                                          Contingent
          Brooklyn, NY 11219                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,621.22    $2,621.22
          Chaya Paneth                                               Check all that apply.
          1450 44th Street #3A                                        Contingent
          Brooklyn, NY 11219                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,310.12    $2,310.12
          Chaya Toby Miller                                          Check all that apply.
          1735 44th Street                                            Contingent
          Brooklyn, NY 11204                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,341.16    $6,341.16
          Jacob Klein                                                Check all that apply.
          1117 54th Street                                            Contingent
          Brooklyn, NY 11219                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44           Filed 10/15/18                 Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                          Case number (if known)   18-45304
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,676.24    $2,676.24
          Mordechai Goldman                                          Check all that apply.
          4600 14th Ave. Apt.#2A                                      Contingent
          Brooklyn, NY 11219                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,860.62    $2,860.62
          Moshe C. Rosenbaum                                         Check all that apply.
          1358 47th Street Apt. C1                                    Contingent
          Brooklyn, NY 11219                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,524.38    $2,524.38
          Rose Edelstein                                             Check all that apply.
          1681 57th Street                                            Contingent
          Brooklyn, NY 11204                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,921.70    $2,921.70
          Shabsie Miller                                             Check all that apply.
          1735 44th Street                                            Contingent
          Brooklyn, NY 11204                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44           Filed 10/15/18                 Entered 10/15/18 17:12:59


 Debtor        NORTH ENERGY POWER LLC                                                                         Case number (if known)          18-45304
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $3,034.38    $3,034.38
            Susan Taub                                               Check all that apply.
            4623 10th Ave.                                            Contingent
            Brooklyn, NY 11219                                        Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $9,436.80    $9,436.80
            Toby Bernstein                                           Check all that apply.
            5612 18th Ave                                             Contingent
            Brooklyn, NY 11204                                        Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $250,000.00
           Abe Leser                                                                Contingent
           1481 47th Street                                                         Unliquidated
           Brooklyn, NY 11219                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $9,943.22
           Advanced Energy                                                          Contingent
           1316 65th Street                                                         Unliquidated
           Brooklyn, NY 11219                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $7,604.85
           AG Gas & Power                                                           Contingent
           33 Satmar Drive #202                                                     Unliquidated
           Monroe, NY 10950                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 4 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.4      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $563.75
          All Care Energy                                                      Contingent
          21 Robert Pitt Drive                                                 Unliquidated
          Apt. 308                                                             Disputed
          Monsey, NY 10952
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.   $4,106,932.40
          Big Apple Energy LLC                                                 Contingent
          100 Crossways Park Dr. W                                             Unliquidated
          Suite 405                                                            Disputed
          Woodbury, NY 11797
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $213.91
          Binyan Specialists Inc.                                              Contingent
          199 Lee Ave. Suite 232                                               Unliquidated
          Brooklyn, NY 11211                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $2,286.20
          Brite Star Energy                                                    Contingent
          143 Brick Church Road                                                Unliquidated
          Spring Valley, NY 10977                                              Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $2,762.11
          Chaya Dembitzer                                                      Contingent
          1749 45th Street                                                     Unliquidated
          Brooklyn, NY 11204                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $200.16
          Choice Energy Services                                               Contingent
          5151 Sam Felipe                                                      Unliquidated
          Suite 2200                                                           Disputed
          Houston, TX 77056
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $13,250.00
          David R. Behanna, CPA -                                              Contingent
          DRB Consulting Inc.                                                  Unliquidated
          36 Mount Grey Road                                                   Disputed
          East Setauket, NY 11733
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.11     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $6,570.87
          Energy 942                                                           Contingent
          942 East 5th Street                                                  Unliquidated
          Brooklyn, NY 11230                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $2,250.00
          Energy Affairs Group LLC                                             Contingent
          159 20th Street                                                      Unliquidated
          Suite 1B                                                             Disputed
          Brooklyn, NY 11232
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $503.17
          Energy Best Deals Inc.                                               Contingent
          282 Skillman Street #4                                               Unliquidated
          Brooklyn, NY 11205                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $13,524.67
          Energy For Less Inc.                                                 Contingent
          142 Park Lane                                                        Unliquidated
          Monsey, NY 10952                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $4,863.19
          Energy Office Inc.                                                   Contingent
          10 Lemberg Court #202                                                Unliquidated
          Monroe, NY 10950                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $3,803.88
          Energy Portfolio Associat                                            Contingent
          417 Center Avenue                                                    Unliquidated
          Mamaroneck, NY 10543                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $17.90
          ESCO NY LLC                                                          Contingent
          199 Lee Ave. Suite 804                                               Unliquidated
          Brooklyn, NY 11211                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.18     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $8,550.00
          Feller Law Group, PLLC                                               Contingent
          159 20th Street, Suite 1B                                            Unliquidated
          Brooklyn, NY 11232                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Herschel Friedman CPA                                                Contingent
          5421 New Utrecht Ave.                                                Unliquidated
          Brooklyn, NY 11219                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $329.98
          Hindy Gruber                                                         Contingent
          1130 55th Street                                                     Unliquidated
          Brooklyn, NY 11219                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $8,289.25
          Hodgson Russ LLP                                                     Contingent
          605 Third Ave. Suite 2300                                            Unliquidated
          New York, NY 10158                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $0.00
          INTERNAL REVENUE SERVICE                                             Contingent
          PO BOX 7346                                                          Unliquidated
          Philadelphia, PA 19101-7346                                          Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $9.07
          Isaac Rosenfeld                                                      Contingent
          219 Havemeyer Street                                                 Unliquidated
          Brooklyn, NY 11211                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $59.03
          Israel Schwartz                                                      Contingent
          142 Rodney Street                                                    Unliquidated
          Brooklyn, NY 11211                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.25     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $861.17
          J Synergy LLC                                                        Contingent
          445 Central Avenue                                                   Unliquidated
          Suite 204                                                            Disputed
          Cedarhurst, NY 11516
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $15.96
          Jacob Bayer                                                          Contingent
          66 Herrick Avenue                                                    Unliquidated
          Spring Valley, NY 10977                                              Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $48.63
          Jacob Gratt                                                          Contingent
          12 Lemberg Court                                                     Unliquidated
          Unit 306                                                             Disputed
          Monroe, NY 10950
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $12.98
          Joseph Flohr                                                         Contingent
          16-B Nitra Road                                                      Unliquidated
          Mount Kisco, NY 10549                                                Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $1,340.18
          Joseph Rosenberg                                                     Contingent
          1269 42nd Street                                                     Unliquidated
          Brooklyn, NY 11219                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $1,782.20
          Keren Teferes Yeshiya                                                Contingent
          1164 46th Street                                                     Unliquidated
          Brooklyn, NY 11219                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $1,108.38
          Lish Realty                                                          Contingent
          5103 20th Avenue                                                     Unliquidated
          Brooklyn, NY 11204                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 8 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.32     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $9,516.00
          M&G Housing                                                          Contingent
          26 Rutledge Street                                                   Unliquidated
          Brooklyn, NY 11249                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $36.53
          Management Service                                                   Contingent
          Partners LLC                                                         Unliquidated
          11 Kings Place, Apt 4E                                               Disputed
          Brooklyn, NY 11223
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $8,500.00
          Mandelbaum Salsburg                                                  Contingent
          3 Becker Farm Road                                                   Unliquidated
          Roseland, NJ 07068                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $368.28
          Max Energy Group Inc.                                                Contingent
          Mr. Martin Gruber                                                    Unliquidated
          58 Nicole Avenue                                                     Disputed
          Spring Valley, NY 10977
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $1,302.68
          Metro Refunds                                                        Contingent
          505 Chestnut Street                                                  Unliquidated
          Cedarhurst, NY 11516                                                 Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $23.20
          Mr. Framawitz                                                        Contingent
          1727 57th Street                                                     Unliquidated
          Brooklyn, NY 11204                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $347.10
          Mr. Moses Neiman                                                     Contingent
          152 Hewes Street                                                     Unliquidated
          Brooklyn, NY 11211                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 9 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.39     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $176.05
          Mr. Shmiel Weiss                                                     Contingent
          16 Butterman Place #103                                              Unliquidated
          Monsey, NY 10952                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $155.57
          National Refunds                                                     Contingent
          300 Merrick Road                                                     Unliquidated
          Suite 208                                                            Disputed
          Lynbrook, NY 11563
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $15,339.09
          NECS                                                                 Contingent
          1274 49th Street                                                     Unliquidated
          Suite 194                                                            Disputed
          Brooklyn, NY 11219
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $0.00
          NY STATE DEPT. OF FINANCE                                            Contingent
          ATTN: BANKRUPTCY SPECIAL                                             Unliquidated
          PO BOX 5300                                                          Disputed
          Albany, NY 12205
                                                                              Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $0.00
          NYC DEPT. OF FINANCE                                                 Contingent
          345 ADAMS STREET, 3RD FL.                                            Unliquidated
          ATTN: LEGAL AFFAIRS                                                  Disputed
          Brooklyn, NY 11201
                                                                              Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.    $121,166.16
          NYS Dept Taxation and
          Finance                                                              Contingent
          Building 9                                                           Unliquidated
          W.A. Harriman Campus                                                 Disputed
          Albany, NY 12227
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.    $170,000.00
          NYSERDA                                                              Contingent
          17 Columbia Circle                                                   Unliquidated
          Albany, NY 12203                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.46     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $149.99
          Paul Block                                                           Contingent
          DBA/ Block Energy                                                    Unliquidated
          174 Big Island Road                                                  Disputed
          Warwick, NY 10990
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $10,714.50
          Phillips Lytle LLP                                                   Contingent
          1400 First Federal Plaza                                             Unliquidated
          Rochester, NY 14614                                                  Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $4,487.52
          Phoenix Energy Solutions                                             Contingent
          24 Sound View Drive                                                  Unliquidated
          Greenwich, CT 06830                                                  Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $58.07
          Pinchas Rubinfeld                                                    Contingent
          4504 17th Avenue                                                     Unliquidated
          Brooklyn, NY 11204                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $1,112.54
          Sam Bodenheim                                                        Contingent
          121 Bennet Avenue                                                    Unliquidated
          Apt 61A                                                              Disputed
          New York, NY 10033
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $2,847.12
          Save Smart Energy Inc.                                               Contingent
          17 Main Street                                                       Unliquidated
          Suite #209                                                           Disputed
          Monsey, NY 10952
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.        $1,856.79
          Superlink Energy
          Resources Inc.                                                       Contingent
          51 Forest Road                                                       Unliquidated
          Unit 316-4                                                           Disputed
          Monroe, NY 10950
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 11 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                  Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.53     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $15,330.19
          T.R. Group                                                           Contingent
          199 Lee Avenue                                                       Unliquidated
          Suite 317                                                            Disputed
          Brooklyn, NY 11211
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.      $11,510.30
          The OE Group                                                         Contingent
          5314 16th Avenue                                                     Unliquidated
          Suite 187                                                            Disputed
          Brooklyn, NY 11204
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $59.51
          Utility Management                                                   Contingent
          Consultants Inc.                                                     Unliquidated
          2376 60th Street                                                     Disputed
          Brooklyn, NY 11204
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $587.69
          We Cann                                                              Contingent
          P.O. Box 85                                                          Unliquidated
          Darien, CT 06820                                                     Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.            $30.08
          Xtreme Energy                                                        Contingent
          199 Lee Avenue                                                       Unliquidated
          Suite 1005                                                           Disputed
          Brooklyn, NY 11211
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $116.40
          Yechiel Pollack                                                      Contingent
          153 Lee Avenue                                                       Unliquidated
          Brooklyn, NY 11211                                                   Disputed
          Date(s) debt was incurred
                                                                              Basis for the claim:
          Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.          $401.49
          Yisroel Neustein                                                     Contingent
          33 Throop Avenue                                                     Unliquidated
          Apt. 4L                                                              Disputed
          Brooklyn, NY 11206
                                                                              Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 12 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18                   Entered 10/15/18 17:12:59


 Debtor       NORTH ENERGY POWER LLC                                                                   Case number (if known)            18-45304
              Name

 3.60      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $81.69
           Zip Talk Inc.                                                       Contingent
           141 Penn Street                                                     Unliquidated
           Brooklyn, NY 11211                                                  Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                    On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                       related creditor (if any) listed?               account number, if
                                                                                                                                                       any
 4.1       CORP. COUNSEL FOR NYC
           100 CHURCH STREET                                                                           Line      3.43
           New York, NY 10007
                                                                                                             Not listed. Explain

 4.2       New York Dept. of
           Public Service                                                                              Line      3.45
           Attn: Bruce Alch
           Three Empire State Plaza                                                                          Not listed. Explain

           Albany, NY 12223-1350

 4.3       OFFICE OF THE NY AG
           28 LIBERTY STREET                                                                           Line      3.42
           New York, NY 10005
                                                                                                             Not listed. Explain

 4.4       US ATTY OFFICE - EDNY
           BANKRUPTCY PROCESSING                                                                       Line      3.22
           271-A CADMAN PLAZA EAST
           ATTN: ARTEMIS LEKAKIS                                                                             Not listed. Explain

           Brooklyn, NY 11201


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                            Total of claim amounts
 5a. Total claims from Part 1                                                                              5a.          $                     48,776.62
 5b. Total claims from Part 2                                                                              5b.    +     $                  4,831,471.65

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                   5c.          $                     4,880,248.27




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44   Filed 10/15/18      Entered 10/15/18 17:12:59


 Fill in this information to identify the case:

 Debtor name         NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         18-45304
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Office Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                      3611 Joint Venture LLC
              List the contract number of any                                         3611 14th Ave.
                    government contract                                               Brooklyn, NY 11218




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44      Filed 10/15/18     Entered 10/15/18 17:12:59


 Fill in this information to identify the case:

 Debtor name         NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         18-45304
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                        Name                      Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State       Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State       Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State       Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                      State       Zip Code




Official Form 206H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18             Entered 10/15/18 17:12:59




 Fill in this information to identify the case:

 Debtor name         NORTH ENERGY POWER LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         18-45304
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $8,261,818.64
       From 1/01/2018 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $12,580,680.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other


       For year before that:                                                                    Operating a business                            $14,777,120.00
       From 1/01/2016 to 12/31/2016
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44      Filed 10/15/18            Entered 10/15/18 17:12:59

 Debtor       NORTH ENERGY POWER LLC                                                                    Case number (if known) 18-45304



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    GRT-Utility Action                               Audit                      NYC Dept. of Finance                          Pending
               A1325662208                                                                 345 Adams Street                            On appeal
                                                                                           10th Floor
                                                                                                                                       Concluded
                                                                                           Brooklyn, NY 11201


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44      Filed 10/15/18              Entered 10/15/18 17:12:59

 Debtor        NORTH ENERGY POWER LLC                                                                      Case number (if known) 18-45304




       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Robinson Brog et al.
                875 Third Avenue
                9th Floor                                                                                                      Auguts 30,
                New York, NY 10022                                   Retainer                                                  2018                  $40,000.00

                Email or website address


                Who made the payment, if not debtor?
                Abe Leser



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers           Total amount or
                                                                                                                       were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer           Total amount or
               Address                                          payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18             Entered 10/15/18 17:12:59

 Debtor      NORTH ENERGY POWER LLC                                                                     Case number (if known) 18-45304



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Names, addresses, phone numbers, email addresses, and utility
                  account numbers of each individual customer.
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18             Entered 10/15/18 17:12:59

 Debtor      NORTH ENERGY POWER LLC                                                                     Case number (if known) 18-45304




       None
       Facility name and address                                      Names of anyone with                Description of the contents                   Do you still
                                                                      access to it                                                                      have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18             Entered 10/15/18 17:12:59

 Debtor      NORTH ENERGY POWER LLC                                                                     Case number (if known) 18-45304



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       DRB Consulting                                                                                                        2012 to present
                    David R. Behamna CPA
                    36 Mount Grey Road
                    East Setauket, NY 11733

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       DRB Consulting
                    David R. Behamna CPA
                    36 Mount Grey Road
                    East Setauket, NY 11733
       26c.2.       Hershel Friedman CPA
                    5421 New Utrecht Ave.
                    Brooklyn, NY 11219

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Big Apple Energy LLC and
                    Clear Choice Energy LLC
                    100 Crossways Park Drive W
                    Suite 405
                    Woodbury, NY 11797

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Tzippy Leiber                                  1681 57th Street                                    President                              100
                                                      Brooklyn, NY 11204




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18             Entered 10/15/18 17:12:59

 Debtor      NORTH ENERGY POWER LLC                                                                     Case number (if known) 18-45304



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Rimberg                                 1425 37th Street                                    Manager
                                                      Suite 612
                                                      Brooklyn, NY 11218
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jack Klein                                     1425 37th Street                                    Chief Financial Officer
                                                      Suite 612
                                                      Brooklyn, NY 11218


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Abraham Leiber                                 1681 57th Street                                    Former Manager
                                                      Brooklyn, NY 11204


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Mountain Energy Corp.                                                                                      EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18             Entered 10/15/18 17:12:59

 Debtor      NORTH ENERGY POWER LLC                                                                     Case number (if known) 18-45304



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 15, 2018

 /s/ Robert Rimberg                                                      Robert Rimberg
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44      Filed 10/15/18   Entered 10/15/18 17:12:59

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re       NORTH ENERGY POWER LLC                                                                            Case No.     18-45304
                                                                                    Debtor(s)                  Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                40,000.00
              Prior to the filing of this statement I have received                                        $                40,000.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Abe Leser

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 15, 2018                                                               /s/ A. MITCHELL GREENE
     Date                                                                           A. MITCHELL GREENE
                                                                                    Signature of Attorney
                                                                                    ROBINSON BROG LEINWAND GREENE GENOVESE &
                                                                                    GLUCK P.C.
                                                                                    875 THIRD AVENUE
                                                                                    New York, NY 10022
                                                                                    (212) 603-6300
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44    Filed 10/15/18            Entered 10/15/18 17:12:59


                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      NORTH ENERGY POWER LLC                                                                                    Case No.       18-45304
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Mountain Energy                                                                                                                 100%
 1425 37th Street
 Suite 612
 Brooklyn, NY 11218


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 15, 2018                                                        Signature /s/ Robert Rimberg
                                                                                            Robert Rimberg

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44   Filed 10/15/18    Entered 10/15/18 17:12:59




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      NORTH ENERGY POWER LLC                                                                     Case No.   18-45304
                                                                                  Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for NORTH ENERGY POWER LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Mountain Energy
 1425 37th Street
 Suite 612
 Brooklyn, NY 11218




 None [Check if applicable]




 October 15, 2018                                                      /s/ A. MITCHELL GREENE
 Date                                                                  A. MITCHELL GREENE
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for NORTH ENERGY POWER LLC
                                                                       ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                                                       875 THIRD AVENUE
                                                                       New York, NY 10022
                                                                       (212) 603-6300




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                      Case 1-18-45304-ess                            Doc 44     Filed 10/15/18     Entered 10/15/18 17:12:59



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                               Chapter     11
 IN RE:  NORTH ENERGY POWER LLC
                                                                                      Case No.: 18-45304

                                      Debtor(s)                                       STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, A. MITCHELL GREENE, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):

                                      Date\Time                               Services

                                                                              Initial interview, analysis of financial
                                                                              condition, etc.

                                                                              Preparation and review of
                                                                              Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                            40,000.00   .

Dated: October 15, 2018
                                                                         /s/ A. MITCHELL GREENE
                                                                         A. MITCHELL GREENE
                                                                         Attorney for debtor(s)
                                                                         ROBINSON BROG LEINWAND GREENE GENOVESE &
                                                                         GLUCK P.C.
                                                                         875 THIRD AVENUE
                                                                         New York, NY 10022

                                                                         (212) 603-6300




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
